                                            Case 2:20-bk-10264-ER        Doc 151 Filed 07/01/20 Entered 07/01/20 20:18:58   Desc
                                                                          Main Document     Page 1 of 5



                                        1    David W. Meadows (CA Bar No. 137052)
                                             LAW OFFICES OF DAVID W. MEADOWS
                                        2    1801 Century Park East, Suite 1235
                                        3    Los Angeles, California 90067
                                             Telephone: 310-557-8490
                                        4    Facsimile: 310-557-8493
                                             Email: david@davidwmeadowslaw.com
                                        5
                                        6    Counsel to Secured Creditors G 450, LLC, Pontis Capital,
                                             LLC, and Five West Capital, LP
                                        7
                                        8
                                                                        UNITED STATES BANKRUPTCY COURT
                                        9
                                       10                                CENTRAL DISTRICT OF CALIFORNIA

                                       11                                        LOS ANGELES DIVISION
                                       12
L AW O FFICES OF D AVID W. M EADO WS




                                       13   In re:                                        2:20-bk-10264-ER
     L OS A N G ELES , C ALIFORN IA




                                       14   450 S. WESTERN, LLC,                          Chapter 11
                                       15
                                                     Debtor and Debtor in Possession      STATEMENT OF SECURED CREDITORS G
                                       16                                                 450, LLC, PONTIS CAPITAL, LLC, AND
                                                                                          FIVE WEST CAPITAL, LP IN REPLY TO:
                                       17                                                 (1) THE OMNIBUS REPLY TO
                                                                                          OPPOSITIONS TO THE MOTION TO
                                       18
                                                                                          APPROVE STIPULATION WITH FIRST,
                                       19                                                 SECOND, AND THIRD LIENHOLDERS
                                                                                          REGARDING THE AUTOMATIC STAY,
                                       20                                                 FORBEARANCE, AND RELATED
                                       21                                                 MATTERS (DKT. NO. 150), (2) THE
                                                                                          OBJECTION OF THE OFFICIAL
                                       22                                                 COMMITTEE OF UNSECURED
                                                                                          CREDITORS [DKT. NO. 146] AND THE
                                       23                                                 LIMTED OBJECTION AND RESERVATION
                                       24                                                 OF RIGHTS BY EVERGREEN CAPITAL
                                                                                          ASSETS, LP [DKT. NO. 149]
                                       25
                                                                                          Date: July 8, 2020
                                       26                                                 Time: 10:00 a.m.
                                       27                                                 Place: Courtroom 1568
                                                                                                 255 E. Temple Street
                                       28                                                        Los Angeles, CA 90012

                                                                                             1
                                            Case 2:20-bk-10264-ER         Doc 151 Filed 07/01/20 Entered 07/01/20 20:18:58                Desc
                                                                           Main Document     Page 2 of 5



                                        1   TO THE HONORABLE ERNEST M. ROBLES, UNITED STATES BANKRUPTCY JUDGE AND
                                        2   ALL PARTIES IN INTEREST:
                                        3
                                                    Secured creditors G 450, LLC, Pontis Capital, LLC and Five West Capital, LLC (collectively
                                        4
                                            “Secured Creditors”) submit the following statement in reply to the “Omnibus Reply to Oppositions to
                                        5
                                        6   the Motion to Approve Stipulation with First, Second, and Third Lienholders Regarding the Automatic

                                        7   Stay, Forbearance, and Related Matters” (the “Debtor’s Reply”) (Dkt. No. 150), and in reply to the
                                        8
                                            same oppositions addressed by the Debtor’s Reply, namely, that by the Official Committee of
                                        9
                                            Unsecured Creditors (the “Committee’s Objection”) [Dkt. No. 146] and by Evergreen Capital Assets, LP
                                       10
                                            [Dkt. No. 149] (the “Evergreen Objection”).
                                       11
                                       12                                         SUMMARY STATEMENT
L AW O FFICES OF D AVID W. M EADO WS




                                       13           The Secured Creditors are the holders of the first, second and third priority consensual liens
     L OS A N G ELES , C ALIFORN IA




                                       14
                                            against the Debtor’s property. The Debtor’s “Motion to Approve Stipulation with First, Second, and
                                       15
                                            Third Lienholders Regarding the Automatic Stay, Forbearance, and Related Matters” (the “Motion”)
                                       16
                                       17   [Dkt. 138] represented and still represents a good faith settlement between the Secured Lenders and the

                                       18   Debtor.   In light of issues raised, the allowance of the first position lender claim, G 450, LLC, has been
                                       19   withdrawn from the proposed stipulation. The allowance of the claim was efficient for issues later in the
                                       20
                                            case should they arise with respect to credit bidding, but the allowance of the claim at this time was not
                                       21
                                            a critical component of the stipulation. Hence, it was readily agreed to remove that component from the
                                       22
                                       23   stipulation.

                                       24           The balance of the original stipulation contains negotiated provisions that the Secured Lenders,
                                       25   and presumably the Debtor, believed could have been ordered had the Secured Lenders filed their
                                       26
                                            respective motions for relief from the automatic stay under Section 362(d)(3) of the Bankruptcy Code.
                                       27
                                            A proposed, draft amended stipulation has been circulated among the Secured Lenders, the Debtor and
                                       28

                                                                                                 2
                                            Case 2:20-bk-10264-ER         Doc 151 Filed 07/01/20 Entered 07/01/20 20:18:58                Desc
                                                                           Main Document     Page 3 of 5



                                        1   the Committee.     It is attached as Exhibit 1 to the Debtor’s Reply.   The proposed amended stipulation
                                        2   further represents an effort to reach a consensual proposed order that could otherwise be the result of a
                                        3
                                            hearing on motions for relief from stay.
                                        4
                                                   The Secured Creditors are confident that all parties will continue the efforts to reach a
                                        5
                                        6   consensual outcome.

                                        7   DATED: July 1, 2020                           THE LAW OFFICES OF DAVID W. MEADOWS
                                        8
                                        9
                                       10                                                 By:             /s/ David W. Meadows
                                                                                                          David W. Meadows
                                       11
                                       12                                                 Counsel for Secured Creditors G 450, LLC, Pontis Capital,
                                                                                          LLC, and Five West Capital, LP
L AW O FFICES OF D AVID W. M EADO WS




                                       13
     L OS A N G ELES , C ALIFORN IA




                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                                                                                 3
         Case 2:20-bk-10264-ER                    Doc 151 Filed 07/01/20 Entered 07/01/20 20:18:58                                      Desc
                                                   Main Document     Page 4 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
is: 1801 Century Park East, Suite 1235, Los Angeles, CA 90067.

A true and correct copy of the foregoing document entitled: STATEMENT OF SECURED CREDITORS G
450, LLC, PONTIS CAPITAL, LLC, AND FIVE WEST CAPITAL, LP IN REPLY TO: (1) THE
OMNIBUS REPLY TO OPPOSITIONS TO THE MOTION TO APPROVE STIPULATION WITH
FIRST, SECOND, AND THIRD LIENHOLDERS REGARDING THE AUTOMATIC STAY,
FORBEARANCE, AND RELATED MATTERS (DKT. NO. 150), (2) THE OBJECTION OF THE
OFFICIAL COMMITTEE OF UNSECURED CREDITORS ( [DKT. NO. 146] AND THE LIMTED
OBJECTION AND RESERVATION OF RIGHTS BY EVERGREEN CAPITAL ASSETS, LP [DKT.
NO. 149] will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d) – as modified by Covid-19 standing order; and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
controlling General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink
to the document. On 4/6/20, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding
and determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at
the email addresses stated below:

                                                                                       Service information continued on attached page


2. SERVED BY UNITED STATES MAIL:
On _______________, I caused to be served the following persons and/or entities at the last known addresses in
this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in
the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                                       Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
_______________ I served the following persons and/or entities by personal delivery, overnight mail service, or
(for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.
                                                                  Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  7/1/2020                     David W. Meadows                                                  /s/ David W. Meadows
  Date                            Printed Name                                                   Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:20-bk-10264-ER                     Doc 151 Filed 07/01/20 Entered 07/01/20 20:18:58                                      Desc
                                                   Main Document     Page 5 of 5



1. Continued (Via ECF):

Office of the United States Trustee: Hatty K. Yip on via ECF @ United States Trustee (LA)
ustpregion16.la.ecf@usdoj.gov

Counsel to the Debtor and Debtor in Possession: Via ECF @ Aram
Ordubegian ordubegian.aram@arentfox.com M Douglas Flahaut flahaut.douglas@arentfox.com;
Christopher K.S. Wong christopher.wong@arentfox.com; yvonne.li@arentfox.com

Counsel to the Official Unsecured Creditors Committee:
Amy L. Goldman Amy.Goldman@lewisbrisbois.com
Lovee D Sarenas lovee.sarenas@lewisbrisbois.com

ECF Notice Parties:

    x   Jesse S Finlayson jfinlayson@ftrlfirm.com, bmendoza@ftrlfirm.com
    x   M Douglas Flahaut flahaut.douglas@arentfox.com
    x   Maria L Garcia Maria.L.Garcia@lewisbrisbois.com
    x   Jeffrey T Gwynn jgwynn@vervelaw.com
    x   Mark S Horoupian mhoroupian@sulmeyerlaw.com,
        mhoroupian@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
    x   Christian T Kim ckim@dumas-law.com, ckim@ecf.inforuptcy.com
    x   Richard J Laski (TR) rlaski@wilshirellc.com
    x   John P Lee jlee@kspllaw.com, admin@kspllaw.com
    x   Won Lee dlee@metallawgroup.com
    x   Kenderton S Lynch kenlynchlaw@aol.com
    x   David W. Meadows david@davidwmeadowslaw.com
    x   Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
    x   Aram Ordubegian ordubegian.aram@arentfox.com
    x   Sagar Parikh SP@BeverlyHillsLawCorp.com
    x   Dean G Rallis drallis@hahnlawyers.com,
        marias@hahnlawyers.com;mpham@hahnlawyers.com;drallis@ecf.courtdrive.com;drallis@ecf.inforuptc
        y.com
    x   Victor A Sahn vsahn@sulmeyerlaw.com,
        pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmey
        erlaw.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
    x   Lovee D Sarenas lovee.sarenas@lewisbrisbois.com
    x   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    x   Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
    x   Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
    x   Hatty K Yip hatty.yip@usdoj.gov, hatty.k.yip@usdoj.gov
    x   Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
